  Case 1:20-cv-05678-KPF Document 1-5 Filed 07/22/20 Page 1 of 6




             EXHIBIT 5
               Order and Final Judgement
            Wengui Guo v. Shuiyan Cheng
Case No. A-18-779172-C (8th Jud. Dist., Clark Cty., NV)
             Case 1:20-cv-05678-KPF Document 1-5 Filed 07/22/20 Page 2 of 6




 1 ORDR
   Marc J. Randazza (NV Bar No. 12265)
 2 Ronald D. Green (NV Bar No. 7360)
 3 Alex J. Shepard (NV Bar No. 13582)
   RANDAZZA LEGAL GROUP, PLLC
 4 2764 Lake Sahara Drive, Suite 109
   Las Vegas, NV 89117
 5 Telephone: 702-420-2001
   ecf@randazza.com
 6
 7 Attorneys for Defendant
   Shuiyan Cheng
 8
 9                              EIGHTH JUDICIAL DISTRICT COURT

10                                  CLARK COUNTY, NEVADA

11
     WENGUI GUO a/k/a MILES KWOK,                     Case No. A-18-779172-C
12
13                 Plaintiff,                         Dept. 32

14         vs.                                        ORDER AND FINAL JUDGMENT

15 SHUIYAN CHENG a/k/a HUIYAN
   CHANG; FANG YONG a/k/a MA KE,
16
17                 Defendants.

18
                ORDER GRANTING DEFENDANT SHUIYAN CHENG’S
19        MOTION FOR COSTS AND ATTORNEYS’ FEES AND FINAL JUDGMENT
20         This matter, having come before the Court on Defendant Shuiyan Cheng’s Motion for
21 Costs and Attorneys’ Fees, without any opposition to the same being filed, and it appearing, for
22 good cause shown, the motion is granted:
23         Mr. Cheng filed a special motion to dismiss under NRS 41.660, which this Court granted.
24 As the prevailing party on this motion, Mr. Cheng is entitled to a mandatory award of costs and
25 reasonable attorneys’ fees under NRS 41.670(1)(a). Because Mr. Cheng’s special motion to
26 dismiss resolved all of Plaintiff’s claims, Mr. Cheng may recover all fees incurred in defending
27
                                                 -1-
28
                                       Order and Final Judgment
                                           A-18-779172-C
              Case 1:20-cv-05678-KPF Document 1-5 Filed 07/22/20 Page 3 of 6




 1 himself, not just fees directly related to the special motion to dismiss. See Graham-Suit v. Clainos,

 2 738 F.3d 1131, 1159 (9th Cir. 2013) (affirmed in Graham-Suit v. Clainos, 756 F.3d 724, 752 (9th
 3 Cir. 2014); Smith v. Zilverberg, 2019 Nev. Dist. LEXIS 1139, *4-5 (Nev. Dist. Dec. 13, 2019).

 4 This includes fees incurred following the grant of the special motion to dismiss, such as fees
 5 incurred in preparing Mr. Cheng’s motion for fees. See Wanland v. Law Offices of Mastagni,
 6 Holstedt & Chiurazzi, 141 Cal. App. 4th 15, 21 (2006).
 7          The Court has reviewed the evidence provided in support of the motion for fees, including
 8 the spreadsheet of time entries and invoices of Mr. Cheng’s counsel, as well as the declaration of
 9 an expert, Joseph P. Garin, who rendered an opinion as to the reasonableness of the fees, bills, and
10 expenses. Upon consideration of this evidence and the factors regarding reasonableness of fees
11 enumerated in Brunzell v. Golden Gate Nat’l Bank, 85 Nev. 345, 349 (1969), the Court finds that
12 Mr. Cheng should be awarded fees commensurate with the lodestar rates of his attorneys, rather
13 than the discounted rates actually charged Mr. Cheng.
14          The Court finds that attorney Marc J. Randazza’s lodestar hourly rate of $800 is reasonable
15 in light of his skill and experience. In particular, Mr. Randazza was instrumental in the passage
16 of Nevada’s 2013 Anti-SLAPP legislation, and played a significant role in shaping the statute’s
17 2015 amendments. (See Randazza Decl. at ¶ 10; see also Fee Motion Exhibit 5.) When Nevada’s
18 Anti-SLAPP statute was amended in 2015, Mr. Randazza successfully led the lobbying effort to
19 save the statute from repeal, and was instrumental in crafting the language in the statute today.
20 (See Randazza Decl. at ¶ 11; see also Fee Motion Exhibit 6 at 35-38.)
21          Mr. Randazza is a nationally recognized expert on Anti-SLAPP legislation and free speech
22 issues, has assisted the judiciary committees in both Nevada and Pennsylvania on Anti-SLAPP
23 legislation, and has also published numerous other law review articles on free speech issues. (See
24 Fee Motion Exhibits 5-9.) He is also a commentator for CNN on Free Speech issues. (See
25 Randazza Decl. at ¶ 9.) And, he previously has been a commentator on FOX News for First
26 Amendment issues. (See id.) Mr. Randazza holds a JD from Georgetown University Law Center,
27 a Masters in Mass Communications from the University of Florida (with a media law focus), and
                                             -2-
28
                                   Order and Final Judgment
                                        A-18-779172-C
              Case 1:20-cv-05678-KPF Document 1-5 Filed 07/22/20 Page 4 of 6




 1 an international degree in the form of an LLM from the University of Turin, Italy, where he wrote

 2 and published a thesis on freedom of expression issues. (See Fee Motion Exhibit 9.) Mr.
 3 Randazza has been a practicing attorney for 18 years. (See Garin Decl. at ¶ 29; and see Randazza

 4 Decl. at ¶ 1.) Mr. Randazza has taught First Amendment law at the law school level. (See Fee
 5 Motion Exhibit 9.) And, he has given presentations to attorneys in CLE courses on how to handle
 6 Anti-SLAPP litigation. (See id.) Former senator Justin Jones described Mr. Randazza as “one of
 7 the preeminent experts on the issue” of Anti-SLAPP litigation. (See Exhibit 5 at 3.) Other courts
 8 have found similar hourly rates to be reasonable for Mr. Randazza. See Tobinick v. Novella, 207
 9 F. Supp. 3d 1332 (S.D. Fla. 2016) (approving hourly rate of $650 for Mr. Ranazza, and ultimately
10 awarding $223,598.75 to the defendant for fees in connection with the plaintiff’s Lanham Act
11 claims); see also iQTAXX, LLC v. Boling, No. A-15-728426-C, 2016 BL 154334 (Nev. Dist. Ct.
12 May 10, 2016), Fee Motion Exhibit 12 (finding hourly rate of $650 for Mr. Randazza, $500 for
13 Mr. Green, and $325 for Mr. Shepard to be reasonable). While the highest rate awarded to Mr.
14 Randazza in the past was $650 per hour, these awards were in 2016 – and an increase of $150 per
15 hour in the past four years is reasonable.
16          The Court finds that attorney Ronald D. Green’s customary hourly rate of $550 is
17 reasonable in light of his skill and experience. In particular, Mr. Green has a JD from University
18 of Pittsburgh School of Law and is a Nevada-licensed attorney with over 19 years of litigation
19 experience. (Randazza Decl. at ¶ 13.) He has spent most of his career as an intellectual property
20 litigator, and has several years of experience with defamation and First Amendment cases. (Id.)
21 According to the Adjusted Laffey matrix, the standard acceptable billing rate for an attorney of his
22 experience is $747 per hour. (Fee Motion Exhibit 10.) His customary hourly rate of $550 is thus
23 reasonable. (Garin Decl. at ¶¶ 34-35.) This Court has previously found that an hourly rate of $500
24 for Mr. Green is reasonable. (See Fee Motion Exhibit 12.)
25          The Court finds that attorney Alex J. Shepard’s customary hourly rate of $450 is reasonable
26 in light of his skill and experience. In particular, Mr. Shepard earned his JD from Washington
27 University School of Law, is licensed to practice in both Nevada and California, and has over six
                                                  -3-
28
                                      Order and Final Judgment
                                            A-18-779172-C
              Case 1:20-cv-05678-KPF Document 1-5 Filed 07/22/20 Page 5 of 6




 1 years of experience primarily in intellectual property and First Amendment litigation, including

 2 Anti-SLAPP cases. (Randazza Decl. at ¶ 15.) According to the Adjusted Laffey Matrix, the
 3 standard acceptable billing rate for an attorney of his experience is $458 per hour. (See Fee Motion

 4 Exhibit 10). His customary hourly rate of $450 is thus reasonable. (Garin Decl. at ¶¶ 34-35; Fee
 5 Motion Exhibit 12 (finding $325 hourly rate for Mr. Shepard to be reasonable)).
 6          The Court finds that paralegal Trey Rothell’s customary hourly rate of $200 is reasonable
 7 in light of his skill and experience. (Fee Motion Exhibit 10 and Garin Decl. at ¶¶ 34-35.) The
 8 Court finds that paralegals Crystal Sabala and Cassidy Curran’s customary hourly rate of $175 is
 9 reasonable in light of their skill and experience. (Fee Motion Exhibit 10 and Garin Decl. at ¶¶ 34-
10 35.)
11          The Court further finds that the number of hours worked by Mr. Cheng’s counsel is
12 reasonable upon consideration of the Brunzell factors and the declaration of Mr. Cheng’s expert,
13 Joseph Garin. (See Garin Decl. at ¶¶ 14-16, 23-32.)
14          The Court further finds that Plaintiff is a very wealthy individual who has engaged in a
15 pattern of filing lawsuits against his critics. Granting a lodestar fee award will serve to dissuade
16 him from continuing this campaign against other defendants. Furthermore, the two sides in this
17 case were not equally situated – with Plaintiff financially able to bury Mr. Cheng in this matter –
18 but Mr. Cheng’s counsel was able to fend off a campaign by very able attorneys who performed
19 admirably for their client, while also being at a significant financial disadvantage.
20          Given the above, the Court also chooses to exercise its discretion under NRS 41.670(1)(b)
21 and awards Mr. Cheng an additional $10,000 in damages for the purpose of deterring Plaintiff
22 from filing further suits barred under Nevada’s Anti-SLAPP statute.
23          Accordingly, IT IS HEREBY ORDERED AND ADJUDGED that Defendant Shuiyan
24 Cheng’s Motion for Costs and Attorneys’ Fees is hereby GRANTED.
25          IT IS FURTHER ORDERED AND ADJUDGED that Mr. Cheng is awarded $1,984.84
26 in costs and $184,955.55 in attorneys’ fees.
27
                                                   -4-
28
                                         Order and Final Judgment
                                             A-18-779172-C
             Case 1:20-cv-05678-KPF Document 1-5 Filed 07/22/20 Page 6 of 6




 1         IT IS FURTHER ORDERED AND ADJUDGED that Mr. Cheng is awarded $10,000 in

 2 damages under NRS 41.670(1)(b).

 3         IT IS FURTHER ORDERED AND ADJUDGED that there is a final judgment against

 4 Plaintiff Wengui Guo in the amount of $196,940.39, for which let execution issue immediately.

 5

 6                    4th
           DATED this ______        June
                             day of _______________________, 2020.

 7

 8

 9
                                               DISTRICT COURT JUDGE ROB BARE
10

11 Submitted by:

12
     /s/Alex J. Shepard
13   Marc J. Randazza (NV Bar No. 12265)
     Ronald D. Green (NV Bar No. 7360)
14   Alex J. Shepard (NV Bar No. 13582)
     RANDAZZA LEGAL GROUP, PLLC
15   2764 Lake Sahara Drive, Suite 109
     Las Vegas, Nevada 89117
16
     ecf@randazza.com
17
   Counsel for Defendant
18 Shuiyan Cheng

19

20

21

22

23

24

25

26

27
                                                -5-
28
                                      Order and Final Judgment
                                          A-18-779172-C
